AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________ District of
                                                                 ofIndiana
                                                                    __________


                     William Barnhouse                         )
                             Plaintiff                         )
                                v.                             )      Case No. 1:19-cv-00958-TWP-DLP
                    City of Muncie, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Gordon Watters.                                                                                               .


Date:          05/13/2019                                                              /s/ Elizabeth A. Knight
                                                                                         Attorney’s signature


                                                                                  Elizabeth A. Knight (#11865-45)
                                                                                     Printed name and bar number
                                                                               Knight, Hoppe, Kurnik & Knight, Ltd.
                                                                              833 West Lincoln Highway, Suite 340E
                                                                                     Schererville, IN 46375

                                                                                               Address

                                                                                       Eknight@khkklw.com
                                                                                            E-mail address

                                                                                          (219) 322-0830
                                                                                          Telephone number

                                                                                          (219) 322-0834
                                                                                             FAX number
                               CERTIFICATE OF SERVICE

I hereby certify that on May 13, 2019, the foregoing APPEARANCE OF COUNSEL was
electronically filed with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to the following CM/ECF participants:

        Katlyn M. Christman
         KNIGHT HOPPE KURNIK & KNIGHT LTD (Schererville)
         kchristman@khkklaw.com,balexander@khkklaw.com
        Heather Lewis Donnell
         LOEVY & LOEVY
         heather@loevy.com,heather.lewis@aya.yale.edu,israa@loevy.com
        Danielle O. Hamilton
         LOEVY & LOEVY
         hamilton@loevy.com,tierra@loevy.com
        Byron D. Knight
         KNIGHT HOPPE KURNIK & KNIGHT LTD (Schererville)
         bknight@khkklaw.com
        Elizabeth A. Knight
         KNIGHT HOPPE KURNIK & KNIGHT LTD (Schererville)
         eknight@khkklaw.com,kmeyer@khkklaw.com
        Arthur Loevy
         LOEVY & LOEVY
         arthur@loevy.com,docket@loevy.cim,jon@loevy.com
        Jonathan I. Loevy
         LOEVY & LOEVY
         jon@loevy.com,docket@loevy.com
        Joseph W. Smith
         KNIGHT HOPPE KURNIK & KNIGHT LTD (Schererville)
         jsmith@khkklaw.com, Dbotma@khkklaw.com

Manual Notice:

None.

                                          /s/ Elizabeth A. Knight
19-05-13 Appearance EAK 7152
